Although I concur in the judgment, my reasoning is somewhat different. If Norman had submitted a sufficient evidentiary basis for finding that she was as qualified for the new position as the person hired, I would vote to reverse the summary judgment rendered against her. It seems to me that when an employer hires someone else who is no more qualified for a position than the alleged victim of discrimination, it creates an inference, at least, that the person allegedly discriminated against was, in fact, qualified to perform the duties of the position. Otherwise, it would presumably not have hired someone who was not better qualified. Although Norman has admitted that she is not qualified for the position as it has been redefined on paper, the fact that Honeywell has hired someone no better qualified, if that fact could be established, would support an inference that the alleged qualification is not real; otherwise, Honeywell would not have hired someone without the qualification.
In the case before us, Norman's affidavit was both conclusory and wide of the mark. She averred merely that she was as qualified as the person hired to perform the functions "that she [had] previously performed." This does not address the question of whether she was as qualified to perform the functions of the restructured position. Although she opined in her affidavit that the job had not changed, this was her conclusory opinion, and it failed to rebut Arthur Yuan's specific averments concerning the additional duties required for the new position. For that reason, I join in affirming the summary judgment rendered in Honeywell's favor. *Page 663